[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                     FILED
                                                            U.S. COURT OF APPEALS
                               No. 09-10635                   ELEVENTH CIRCUIT
                                                                  MAY 27, 2009
                           Non-Argument Calendar
                                                               THOMAS K. KAHN
                         ________________________
                                                                    CLERK

                    D. C. Docket No. 08-02466-CV-CAP-1

DIANE R. PURSER,

                                                                Plaintiff-Appellant,

                                      versus

WEINSTOCK & SCAVO, P.C.,
LOUIS R. COHAN,

                                                             Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                    for the Northern District of Georgia
                         ________________________

                                 (May 27, 2009)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.


PER CURIAM:

      For the reasons stated in the district court’s dispositive order of January 8,
2009, we agree that appellant failed to state a claim for relief under the Fair Debt

Collection Act. Further, we find no abuse of discretion in the district court’s

decision not to exercise its supplemental jurisdiction and to dismiss appellant’s

state law claims without prejudice.

      AFFIRMED.




                                          2